DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 14, the phrase “to project projection light which is light outputted from the lighting optical system and modulated by an image device” is unclear because it is not clear whether it is a required limitation because of the phrase ‘which is’; the claim will be treated on its merits assuming that the limitations are not required; appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jiang (US 2019/0293261).
	Regarding claim 1, Jiang discloses a rod lens array comprising: a rod lens portion in which a plurality of rod lens elements including a first light guide member is two-dimensionally arranged (302; Paragraph [0038]); an emission portion in which a plurality of curved elements including the first light guide member is two-dimensionally arranged so as to correspond, respectively, to the plurality of rod lens elements on an emission side (306; Paragraph [0038]); and a connection portion in which a connection element including the first light guide member two-dimensionally extends so as to integrally connect the plurality of curved elements to the plurality of rod lens elements (304; Paragraph [0042]).
	Regarding claim 2, Jiang further teaches wherein the connection element has different thicknesses in a first arrangement direction and a second arrangement direction, wherein the first and second arrangement directions are perpendicular (Fig. 3c, second direction being the centerline across 304 from left to right of the drawing, the first direction being the orthogonal centerline across 304 from top to bottom of the drawing).
	Regarding claim 3, Jiang further discloses wherein the connection element has a thickness smaller in the first arrangement direction than in the second arrangement direction (Fig. 3c, second direction being the centerline across 304 from left to right of the drawing, the first direction being the orthogonal centerline across 304 from top to bottom of the drawing).
	Regarding claim 8, Jiang further discloses wherein each of the plurality of curved elements includes at a boundary with an adjacent curved element a portion having a different curvature (306 & 304; Paragraph [0038]).
	Regarding claim 9, Jiang further discloses wherein each of the plurality of curved elements includes at a boundary with an adjacent curved element a portion having different curvatures in the first arrangement direction and the second arrangement direction (306 & 304; Paragraph [0038]).
	Regarding claim 10, Jiang further discloses each of a plurality of rod lens elements has a tapered shape with a size larger on the emission side than on an incidence side (Fig. 4c, 414; Paragraph [0039-0041]).
	Regarding claim 11, Jiang further discloses wherein the connection element is provided so as to connect a part of the plurality of rod lens elements (Fig. 3B, 302 & 304).
	Regarding claim 12, Jiang further discloses wherein the rod lens portion has a tapered shape with a size larger on the emission side than on the incidence side (Fig. 4c, 414; Paragraph [0039-0041]).
	Regarding claim 13, Jiang further discloses the rod lens array according to claim 1; and a light source array in which a plurality of light source elements is two-dimensionally arranged so as to correspond, respectively, to the plurality of rod lens elements on the incidence side (Fig. 1; 108 & 112; Paragraph [0028-0028]).
	Regarding claim 14, Jiang further discloses a device comprising: the lighting optical system described in claim 13; and a projection optical system configured to project projection light (Fig. 1; Paragraph [0026-0029]).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2875